UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-1490



In Re: FRANK PAUL LUKACS,

                                                       Petitioner.



       On Petition for Writ of Mandamus. (CA-96-2913-PJM)


Submitted:   May 14, 1998                  Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frank Paul Lukacs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Paul Lukacs filed a petition for a writ of mandamus

requesting that this court order the district court: (1) to vacate

three of its orders; (2) to permit Lukacs to file pleadings,

motions, affidavits, and appeals; (3) to reevaluate his motion for

injunctive relief in light of the factors enumerated in Blackwelder
Furniture Co. v. Seilig Mfg. Co. , 550 F.2d 189, 195-96 (4th Cir.

1977); (4) to specify the court's reasons for denying his motion

for injunctive relief; and (5) to grant his motion for permanent

injunction against the federal government's affirmative action
program. Lukacs raised these issues on appeal and this Court denied

relief. See Lukacs v. Shalala, No. 97-2047 (4th Cir. Jan. 26, 1998)
(unpublished). In this mandamus petition, Lukacs failed to estab-

lish that he has a clear right to the relief sought and that no
other remedy is adequate. See In re First Fed. Sav. & Loan Ass'n,

860 F.2d 135, 138 (4th Cir. 1988). Further, mandamus may not be

used as a substitute for appeal. See In re United Steelworkers, 595
F.2d 958, 960 (4th Cir. 1979). We therefore deny Lukacs's petition
for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED



                                 2